         Case 1:17-cr-00662-PAE Document 150
                                         151 Filed 07/01/20 Page 1 of 1




                                     26 Broadway, New York, NY 10004



                                     July 1, 2020

By ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re: United States v. Kenlee Galvez
                  Criminal Docket No. 17-662 (PAE)

Dear Judge Engelmayer:

               Sentencing in the above-referenced case, initially assigned to Judge Batts, is
scheduled for July 13, 2020. With the government’s consent, I write to request that sentencing
be rescheduled for after Labor Day as detailed below.

               Upon consultation with Mr. Galvez, he and I strongly want to appear personally
for sentencing so that you Honor can meet and hear from Mr. Galvez and his family in person.
We realize that an in-person sentencing may not be available even after Labor Day, but we want
to proceed with optimism and reassess if limitations persist.

               The government and I have compared schedules for September after Labor Day,
and one or both of us are NOT available on September 16, 17, 18 and 24; the morning of
September 8; and the early afternoon of September 29, 2020. If one of the remaining days in
September is not good for the Court, please let us know, and we will go back to the drawing
board.

                                             Respectfully submitted,

                                             /s/
                                             Andrew J. Frisch

cc: AUSA Michael Neff
    AUSA Jessica Greenwood              GRANTED. Sentencing is adjourned to September 15, 2020
                                        at 10:30 a.m. The Court, having previously received
                                        defendant's sentencing submission, requests that the
                                        Government file any sentencing submission no later than
                                        July 13, 2020. The Clerk of Court is requested to terminate
                                        the motion at Dkt. No. 150.                7/1/2020
                                                     SO ORDERED.

                                                                           
                                                                       __________________________________
                                                                             PAUL A. ENGELMAYER
                                                                             United States District Judge
